Citation Nr: 1205635	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  07-03 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an increased rating in excess of 10 percent prior to October 23, 2008, for traumatic brain injury (TBI), previously evaluated as brain concussion secondary to grenade explosion with residual headaches.

2. Entitlement to an increased rating in excess of 40 percent effective October 23, 2008, for TBI previously evaluated as brain concussion secondary to grenade explosion with residual headaches.

3. Entitlement to an increased rating in excess of 10 percent for residual headaches.

4. Entitlement to a compensable disability rating for bilateral hearing loss


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to February 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the San Juan, Puerto Rico Regional Office (RO) of the Department of Veterans Affairs (VA). 

Prior to this appeal, the Veteran was granted service connection for brain concussion secondary to grenade explosion with residual headaches at 10 percent evaluation, effective October 13, 1976.  In October 2005, the Veteran submitted a claim for an increased rating and in April 2006, the RO continued the Veteran's disability ratings.  However, during the pendency of this appeal, in October 23, 2008, 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2011) became amended.  Subsequently, in December 2010, the RO recharacterized the Veteran's claim as TBI, previously evaluated as brain concussion secondary to grenade explosion with residual headaches and increased the Veteran's rating to 40 percent disabling, effective October 23, 2008.  Because the increase in the rating of the Veteran's TBI disability does not represent the maximum rating available for the condition, the Veteran's claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

Furthermore, in December 2010, the RO separated the Veteran's claim of TBI and headaches into two separate issues.  As such, the Board finds both issues are in appellate status and such has been reflected above.


FINDINGS OF FACT

1. Prior to October 23, 2008, the competent medical evidence does not reflect that the Veteran suffers from suffer from multi-infarct dementia.
 
2. Effective October 23, 2008, the Veteran's residuals of a head injury result in mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.

3. Since November 21, 2008, the Veteran's service connected residuals headaches are manifested by headaches that are prostrating on average of once a month of the last several months; there has been no diagnosis of dementia and no showing of purely neurologic symptoms, completely prostrating and prolonged attacks, or severe economic inadaptability.

4. The average pure tone hearing loss found by the VA audiological evaluations in September 2007 was 37.5 Hz in the right ear and 36.25 Hz in the left ear.  Speech recognition scores using the Maryland CNC word lists were 100 percent in the right and 96 percent left ear.

5. The average pure tone thresholds and speech recognition scores for the right and left ear demonstrated during the September 2007 VA examination correspond to category I. 

6. The average pure tone hearing loss found by the VA audiological evaluation in December 2008 was 42.5 Hz in the right ear and 43.75 Hz in the left ear. Speech recognition scores using the Maryland CNC word lists were 96 percent for the right ear and 92 percent for the left ear. 

7. The average pure tone thresholds and speech recognition scores for the right and left ear demonstrated during the December 2008 VA examination correspond to category I.

8. The average pure tone hearing loss found by the VA audiological evaluation in September 2010 was 46.25 Hz in both the right and left ear. Speech recognition scores using the Maryland CNC word lists were 94 percent bilaterally. 

9. The average pure tone thresholds and speech recognition scores for the right and left ear demonstrated during the September 2010 VA examination correspond to category I.


CONCLUSION OF LAW

1. Prior to October 23, 2008, the criteria for a rating in excess of 10 percent for TBI, previously evaluated as brain concussion secondary to grenade explosion with residual headaches, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 8045; 38 C.F.R. § 4.130, Diagnostic Code 9344-9304 (2006).

2. Effective October 23, 2008, the criteria for a rating in excess of 40 percent for TBI have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.114, 3.159, 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8045 (2011).

3. The criteria for a 30 percent rating for residuals headaches have been met, effective November 21, 2008.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, 4.130, Diagnostic Codes 8100, 8045, and 9304 (2011).

4. The criteria for an increased compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.   Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board discuss its reasons for rejecting evidence favorable to the Veteran).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.

Duty to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sough, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

Here, the duty to notify was satisfied by notice letters sent to the Veteran in December 2005 and August 2007.  These letters informed him of what evidence was needed to establish the benefits sought, of what VA would do or had done, and of what evidence the Veteran should provide.  In addition, the August 2007 letter also informed the Veteran of how effective dates are assigned pursuant to Dingess. 

The VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits, such as obtaining medical records and providing the Veteran with a VA examination.  The Veteran stated he had no additional evidence to submit.  Consequently, the duty to notify and assist has been satisfied, as to those claims now being finally decided on appeal.

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 38 C.F.R. § 4.14. 

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994). However, the Court has since held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.

TBI and Headaches

The Veteran seeks a disability rating in excess of 10 percent prior to October 23, 2008, and in excess of 40 percent thereafter, for a traumatic brain injury. 

Service connection for a brain concussion secondary to grenade explosion with residual headaches was initially was granted by a February 1977 rating decision and a 10 percent rating was assigned under 38 C.F.R. § 4.130, Diagnostic Code 9304, effective October 13, 1976.  In an April 2006 rating decision, the RO continued the Veteran's rating under Diagnostic Code 9399-9304.  

In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2011).  Unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and "99".  38 C.F.R. § 4.27 (2011).  

Subsequently, a December 2010 rating decision the Veteran was rated under Diagnostic Code 8045 for brain disease due to trauma, was modified effective October 23, 2008.  See 73 Fed. Reg. 54693 (Sept. 23, 2008).  When a law or regulation changes while an appeal is pending, the version most favorable to the claimant applies, absent legislative intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997).  Revised statutory or regulatory provisions, however, may not be applied to any time period before the effective date of the change.  See 38 U.S.C.A. § 7104(c); VAOPGCPREC. 3-2000 (April 10, 2000); Rhodan v. West, 12 Vet. App. 55, 57 (1998).  

Although the amended criteria apply to claims received by VA on and after October 23, 2008, a Veteran whose residuals of a traumatic brain injury were rated under the pre-amended regulations may request review under the revised criteria, irrespective of whether his or her disability has worsened since the last review.  In the present case, as stated, the Veteran's claim has been considered under diagnostic code 9399-9304 prior to October 23, 2008, as well as the new criteria for diagnostic code 8045 for the period commencing October 23, 2008.  As was noted above, a 40 percent disability rating has been awarded under the new criteria effective the effective date of the regulatory change.  

Technically, although diagnostic code 9399-9304 can be applied after October 23, 2008, it is clear to the Board that the current TBI code is more beneficial.  Therefore, although the regulations with regard to the criteria for rating TBI were amended effective October 23, 2008, pursuant to Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) only the revised version of the rating criteria will be applied.

Prior to the regulatory change of October 23, 2008, Diagnostic Code 8045 provided that purely neurological disabilities such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc. were to be rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8911).  Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, will be rated 10 percent and no more under Diagnostic Code 9304.  This 10 percent rating will not be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008).

Subsequent to the schedular changes, Diagnostic Code 8045 states that there are three main areas of dysfunction that may result from TBI and have profound effects on functioning, cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2011). 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Cognitive impairment is to be evaluated under the table entitled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." 

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction. Subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, are to be evaluated under the subjective symptoms facet in the table entitled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." Any residual with a distinct diagnosis, however, may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table. 

Emotional/behavioral dysfunction is to be evaluated under 38 C.F.R. § 4.130 (Schedule of Ratings-Mental Disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, emotional/behavioral symptoms are to be evaluated under the criteria in the table entitled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." 

Physical (including neurological) dysfunction is to be evaluated based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions. 

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  Residuals not listed here that are reported on an examination report are to be evaluated under the most appropriate diagnostic code.  Each condition shall be evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and each separately rated condition shall be combined under 38 C.F.R. § 4.25.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations. 

Consideration shall also be given the need, if any, for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc. 

The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  Not every facet has every level of severity, however.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  A 100-percent evaluation is to be assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," the overall percentage evaluation based on the level of the highest facet is to be assigned as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, a 70 percent evaluation is to be assigned if 3 is the highest level of evaluation for any facet. 

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  If, however, the manifestations are clearly separable, assign a separate evaluation for each condition. 

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation. 

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet. 

Note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under diagnostic code 8045. 

Note (5): A veteran whose residuals of TBI are rated under a version of § 4.124a, diagnostic code 8045, in effect before October 23, 2008 may request review under diagnostic code 8045, irrespective of whether his or her disability has worsened since the last review.  VA will review that veteran's disability rating to determine whether the veteran may be entitled to a higher disability rating under diagnostic code 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For the purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 C.F.R. § 3.114, if applicable.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (October 23, 2008). 

As noted above, the December 2010 rating decision separately rated residual headaches under Diagnostic Code 8199-8100, for migraine headaches.  Under this code, migraine headaches resulting in characteristic prostrating attacks averaging one in two months over the last several months warrants a 10 percent disability rating.  Characteristic prostrating attacks occurring on an average of once a month over the last several months warrant a 30 percent disability rating.  Very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are evaluated as 50 percent disabling. 38 C.F.R. § 4.124a, Code 8100.  Prostration has not been defined by the rating criteria, or by the U.S. Court of Appeals for Veterans Claims (Court).  By way of reference, the Board notes that according to Webster's New World Dictionary of American English (p. 1080, 3rd College Ed. (1986)), "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in Dorland's Illustrated Medical Dictionary (p. 1554, 31st Ed. (2007)), in which "prostration" is defined as "extreme exhaustion or powerlessness."

Upon receipt of his claim, a VA neurological examination was afforded the Veteran in March 2006.  He reported a history of recurrent headaches following a head injury during military service.  He stated his headaches occurred daily, constant, and localized in the occipital.  He also reported headaches in the ear regions but was intermittent and short lasting.  He stated headaches remained the same without functional loss and is able to continue his ordinary activities along with the headaches.  On physical examination the Veteran had normal appearance, speech and gait pattern.  The Veteran's mental status was considered normal and there was no cranial nerve deficit or cerebellar dysfunction.  There was no atrophy, fasciculation, and no involuntary movements.  The results of the sensory examination were normal and the deep tendinous reflexes rated +2, normoactive all over the four extremities.  There were no pathologic reflexes.  The final impression was of posttraumatic headaches, type I, due to sustained muscle contraction and secondary to his service-connected brain concussion.

The Veteran underwent another VA neurological examination in November 2008. He reported a head injury during military service, resulting in chronic headaches. He stated his headaches were worsening and were daily, constant, mostly occipital and periauricular in localization.  He stated his migraine headaches were weekly in the past 12 months and that most attacks were prostrating lasting longer than two days.   On objective physical evaluation, his motor and sensory examinations were normal.  His mental status was normal but all cranial nerves were not intact as he had hypoacusia AF.  The reflex and cerebellar exam was normal.  

In a March 2009 VA TBI examination the Veteran reported the headaches were daily, constant, rated 6 out of 10 and was aggravated by rainy days when accompanied by stiff neck pain.  He described his pain as a pressure, sometimes a pulsating sensation.  A physical examination revealed the Veteran's reflex, sensory, and motor exams were normal.  The Veteran was not employed as he retired in 2006.  

Finally, the Veteran was afforded another VA TBI examination in September 2010 where he reported headaches on a daily bases with oppressive pain in the back of his head.  He described it as worsening every time there was bad weather which became throbbing and associated pain with turning his head.  The Veteran rated the headaches as a 6 on a scale of 10.  The Veteran reported frequent episodes of neck pain which irradiated down his lower back.  He also reported occasionally feeling anxious with hypersensitivity to loud noises and occasional episodes of nausea.   A physical examination revealed normal reflex, sensory, and motor exam results.

As part of a September 2010 examination, the examiner completed a VA traumatic brain injury facet worksheet.  A level of severity of "2" was assigned for the memory, attention, concentration, executive functions facet, indicating that the examiner found objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.  A higher level of severity of "3" is not warranted unless an examiner finds objective evidence on testing of moderate impairment of memory, attention, concentration, or executive functions resulting in moderate functional impairment. 

A level of severity of "0" was assigned for the judgment facet, indicating that the examiner has found evidence of normal judgment.  A higher level of severity of "1" is not warranted unless an examiner finds evidence of mildly impaired judgment, including symptoms such as impairment for complex or unfamiliar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision. 

A level of severity of "0" was assigned for the social interaction facet, indicating that the examiner has found evidence that social interaction is routinely appropriate. A higher level of severity of "1" is not warranted unless an examiner finds evidence that social interaction is occasionally inappropriate. 

A level of severity of "0" was assigned for the orientation facet, indicating that the examiner has found evidence the Veteran was always oriented to person, time, place, and situation.  A higher level of severity of "1" is not warranted unless an examiner finds evidence such as occasional disorientation to one of the four aspects (person, time, place, or situation) of orientation. 

A level of severity of "0" was assigned for the motor activity (with intact motor and sensory system) facet, indicating that an examiner has found evidence of motor activity normal.  A higher level of severity of "1" is not warranted unless an examiner finds evidence such as motor activity normal most of the time, but mildly slowed at times due to apraxia (inability to perform previously learned motor activities, despite normal motor function). 

A level of severity of "0" was assigned for the visual spatial orientation facet, indicating that the examiner found evidence of normal visual spatial orientation.  A higher level of severity of "1" is not warranted unless an examiner finds evidence of at least mild impairment, resulting in the examinee occasionally getting lost in unfamiliar surroundings, or having difficulty reading maps or following directions, but able to use assistive devices such as GPS (global positioning system). 

A level of severity of "1" has been assigned for the subjective symptoms facet, indicating that the examiner has found evidence of three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at this level of impairment are: intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, hypersensitivity to light.  A higher level of severity of "2" is not warranted unless an examiner finds evidence of three or more subject symptoms that moderately interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at this level of impairment are: marked fatigability, blurred or double vision, headaches requiring rest periods during most days.

A level of severity of "0" has been assigned for the neurobehavioral effects facet, indicating that the examiner has found evidence of one or more neurobehavioral effects that do not interfere with workplace interaction or social interaction.  Examples of neurobehavioral effects are: irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired awareness of disability.  Any of these effects may range from slight to severe, although verbal and physical aggression are likely to have a more serious impact on workplace interaction and social interaction than some of the other effects.  A higher level of severity of "1" is not warranted unless an examiner finds evidence of one or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both but do not preclude them. 

A level of severity of "0" has been assigned for the communication facet, indicating that the examiner has found evidence such as an ability to communicate by spoken and written language (expressive communication), and to comprehend spoken and written language.  A higher level of severity of "1" is not warranted unless an examiner finds evidence such as occasional impairment of comprehension or expression, or both, of either spoken language or written language, with an ability to communicate complex ideas.

Considering first the prior brain injury criteria, under which a disability rating of 10 percent has been awarded prior to October 23, 2008, the Board finds the preponderance of the evidence to be against a disability rating in excess of 10 percent during this time period.  The Veteran is currently in receipt of the highest assignable evaluation available under Diagnostic Code 8045 for purely subjective complaints, and a rating in excess of 10 percent is not assignable under Diagnostic Code 9304 in the absence of a diagnosis of multi-infarct dementia, as a consequence of brain trauma.  In this instance, the evidence of record is negative for a diagnosis of multi-infarct dementia.  

The Board must next consider the new or revised criteria for brain injury, which, as already discussed above, may not be applied effective prior to October 23, 2008. The evaluation assigned for cognitive impairment and other residuals of TBI not otherwise classified is based upon the highest level of severity for any facet as determined by examination.  Only one evaluation is assigned for all the applicable facets.  The evaluation assigned in the present case, is 40 percent based upon the highest severity level of "2," as determined by the November 2010 examiner, based on impairment of the following facets: memory, attention, concentration, executive functions; subjective symptoms.  As the evidence of record does not demonstrate a severity level in excess of "2" for any of the facets of brain injury, the next higher rating of 70 percent is not warranted.  Furthermore, because the Veteran has not displayed a level of disability in excess of that currently displayed, a staged rating, other than as already awarded, is not warranted at the current time.  See Hart, 21 Vet. App. 505. 

Pursuant to the revised criteria found at Diagnostic Code 8045, the Board has considered any additional impairment potentially resulting from the Veteran's TBI, to include loss of sensory function.  The evidence of record indicates the Veteran currently has a diagnosis of bilateral hearing loss and tinnitus; however, the Board notes the Veteran has already been granted separate disability ratings of noncompensable and 10 percent, respectively, for his hearing loss and tinnitus.  Thus, consideration of the same impairment under Diagnostic Code 8045 would amount to pyramiding which is a practice forbidden by regulation.  38 C.F.R. § 4.14.

As stated previously, upon October 23, 2008, the Veteran was separately rated service connection for residuals headaches under Diagnostic Code 8199-8100, for migraine headaches.  In order for the Veteran to receive a rating higher than 10 percent under Diagnostic Code 8100 for his headaches, there must be evidence that his headaches are accompanied by characteristic prostrating attacks occurring on average once per month over the last several months.  Prior to the November 2008 examination, the Veteran had reported that he was having headaches which occurred daily, constant, and localized in the occipital but also headaches in the ear regions but was intermittent and short lasting.  He reported his headaches remained the same without functional loss and is able to continue his ordinary activities along with the headaches.

However, the November 21, 2008 examination shows that the Veteran was experiencing migraine headaches weekly in the past 12 months and that most attacks were prostrating lasting longer than two days.  Under Diagnostic Code 8100, that level of disability warrants a 30 percent rating. 

The old version of Diagnostic Code 8045 could be construed as prohibiting a rating in excess of 10 percent under Diagnostic Code 8100, because the symptoms are wholly subjective, but the new version of Diagnostic Code 8045 contains no such prohibition, and even the old version of Diagnostic Code 8045, did not explicitly prohibit ratings under an alternate diagnostic code.  Accordingly, an increased rating of 30 percent is granted effective November 21, 2008. 

Because both Diagnostic Code 8045 and Diagnostic Code 8100 contemplate manifestations of headaches, it would constitute prohibited pyramiding to provide separate 10 and 30 percent ratings.  Esteban v. Brown, 6 Vet. App. 259 (1994); 38 C.F.R. § 4.14 (2011).  A single 30 percent rating under Diagnostic Code 8100 is, however, warranted. 

An evaluation in excess of 30 percent is not warranted under Diagnostic Code 8100, because they do not produce severe economic inadaptability as he stated he retired in 2006.  The Veteran has also reported no social impairment from the TBI injuries or specifically from the headaches.  Hence, the evidence is against a finding that the headaches meet or approximate the criteria for an evaluation in excess of 30 percent under Diagnostic Code 8100.

In conclusion, the preponderance of the evidence is against a disability rating in excess of 10 percent prior to October 23, 2008, and in excess of 40 percent thereafter, for the Veteran's residuals of a head injury.  As a preponderance of the evidence is against the award of an increased rating, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

However, the Board finds that a rating of 30 percent is warranted from November 21, 2008, for service connected residual headaches, and to this extent the appeal is granted.

Bilateral hearing loss

For historical purposes, it is noted that service connection was established for bilateral hearing loss by the RO in a February 1977 rating decision.  A 0 percent rating was assigned based on a review of the relevant contemporaneous evidence and effective date of October 13, 1976 (the date the Veteran filed his original claim) was assigned.  In February 1978 and April 2006, the RO continued the Veteran's noncompensable rating.  The Veteran timely appealed the April 2006 rating decision arguing that an increased compensable rating for his bilateral hearing loss should be assigned. 

In evaluating service-connected hearing loss, disability ratings are derived from mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Disability ratings of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by pure tone audiometric tests at the frequencies of 1000, 2000, 3000 and 4000 Hertz.  The rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through level XI for profound deafness.  An examination for hearing impairment for VA purposes must be conducted by a State-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test. Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a). 

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect.  38 C.F.R. § 4.85(b).  The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 4.  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85(d).  Table VII, (Percentage Evaluations for Hearing Impairment) is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poor hearing.  The percentage evaluation is located at the point where the rows and column intersect.  38 C.F.R. § 4.85(e). 

VA regulations also provide that in cases of exceptional hearing loss, when the puretone thresholds at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately. 

On the authorized VA audiologic evaluation for rating purposes, in September 2007, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
35
50
55
LEFT
10
15
40
45
45

The average was 37.5 Hz for the right ear and 36.25 Hz for the left.  The speech audiometry revealed speech recognition ability of 100 percent in the right ear and 96 percent in the left ear.  These audiologic results produce a numeric designation of "I" for the right ear and "I" for the left ear.  When this numeric designation is applied to the rating criteria, the result is a 0 percent compensable rating.  38 C.F.R. Part 4, including § 4.85, and Code 6100 (2011). 

In December 2008, the Veteran underwent another authorized VA audiologic evaluation for rating purposes where pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
40
55
60
LEFT
20
20
45
55
55

The average was 42.5 Hz for the right ear and 43.75 Hz for the left.  The speech audiometry revealed speech recognition ability of 96 percent in the right ear and 92 percent in the left ear.  These audiologic results produce a numeric designation of "I" for the right ear and "I" for the left ear.  When this numeric designation is applied to the rating criteria, the result is a noncompensable rating.  38 C.F.R. Part 4, including § 4.85, and Code 6100 (2011). 

Finally, the Veteran was afforded another authorized VA audiologic evaluation for rating purposes where pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
45
60
60
LEFT
10
20
45
55
65

The average was 46.25 Hz for both the right and left ear.  The speech audiometry revealed speech recognition ability of 94 percent, bilaterally.  These audiologic results produce a numeric designation of "I" for the right ear and "I" for the left ear.  When this numeric designation is applied to the rating criteria, the result is a noncompensable rating.  38 C.F.R. Part 4, including § 4.85, and Code 6100 (2011). 

Based on the evidence on the record, the Board finds the Veteran is not entitled to a compensable disability evaluation for his bilateral hearing loss.  While the Veteran may feel that his service-connected hearing loss is disabling to such an extent that it warrants a higher rating, the objective findings of licensed audiologists using established techniques and testing equipment are substantially more probative in determining the extent of the disability and whether it meets the criteria for a higher rating. 

Extra-schedular consideration 

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2011). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

The Board finds that there has been no showing by the Veteran his service connected disabilities has resulted in marked interference with employment or necessitated frequent periods of hospitalization beyond that contemplated by the rating schedule.  In the absence of such factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a disability rating in excess of 10 percent prior to October 23, 2008, for TBI, previously evaluated as brain concussion secondary to grenade explosion with residual headaches, is denied. 

Entitlement to a disability rating in excess of 40 percent effective October 23, 2008, for TBI, previously evaluated as brain concussion secondary to grenade explosion with residual headaches, is denied.

Entitlement to an increased rating of 30 percent for residuals headaches is granted.

Entitlement to an increased compensable rating for bilateral hearing loss is denied.



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


